Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 8, 10-14, and 18-21 were previously pending and subject to a non-final Office Action having a notification date of December 2, 2020 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on March 1, 2021 (the “Amendment”) amending claims 1, 11, and 21 and canceling claims 10, 19, and 21.  The present Final Office Action addresses pending claims 1-4, 8, 11-14, 18, and 20 in the Amendment.
	
Response to Arguments
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
Initially, Applicant spends pages 15-24 of the Amendment going into great detail as to why the human mind could allegedly not practically perform (with or without pen and paper) the limitations directed to what the Examiner has identified as the abstract idea.  The Examiner disagrees with Applicant’s position and will attempt to address all of Applicant’s particular arguments now in turn.
At page 16 of the Amendment, Applicant asserts:
“[the process of claim 1] is not, and cannot practically be, performed by a human being in their mind or even with pen and paper. A human mind does not, and cannot as a practical matter, generate candidate rules specifically by implementing computer natural language processing logic executing on natural language content of real world evidence and specifically extracting particular features identifying co-occurrences of first features referencing drugs with second features referencing adverse drug reactions. Moreover, a human mind does not, and cannot as a practical matter, generate candidate rule data structures that are then used in the particular 

The Examiner disagrees that the process of claim 1 cannot be practically performed in the human mind.  Through review of any number of forms of RWE (e.g., medical journals, medical records, etc.), a user (e.g., medical practitioner) could practically initially determine in their mind that various different combinations of drugs lead to particular adverse effects, such as based on how close drug references are to adverse reaction references in the RWE.  The user could then practically use “natural language processing” (mental processing) to “extract” (e.g., glean) first features (e.g., words, letters, codes, etc.) referencing drugs and second features (e.g., words, letters, codes, etc.) referencing ADRs that correspond to the drugs and generate in their mind “candidate rules” that each specify a drug pattern and a corresponding ADR.  For instance, the user could mentally “record” a candidate rule that drug pattern A-B leads to a particular ADR (e.g., sweating).  
Applicant has provided zero evidence that the human mind could not generate such a candidate rule in their mind, which could be a simple as “If drugs A+B are encountered, then ADR1 occurs.”  The human mind could perform such rudimentary processing.
A human mind could also create some “causal model” in their mind made up of a list of candidate rules.
The Examiner has never asserted or characterized the present claims as “general concepts of generating associations between drugs and adverse drug reactions through some mental 
In the second full paragraph of page 16, Applicant takes the position that Applicant is claiming a computer natural language processing operation rather than a generic human mind process of understanding human language and that “no one knows exactly how the human mind works.”  Applicant also appears to insinuate that the Examiner has merely generically asserted that Applicant is claiming “generic concepts of understanding human language through some mental process.”  Once again, this is not true.  The Examiner has given weight to all of Applicant’s claims and explained exactly how the human mind can practically perform the limitations (other than those reciting the “additional limitations”).  To be clear, the Examiner is not taking the position that the human mind can implement a physical computer in the mind.  
At page 17, Applicant again takes the position that the Examiner is merely asserting that Applicant is claiming “a generic concept of filtering rules based on confounder drugs.”  Once again, this is untrue.  The Examiner has given weight to all of Applicant’s claims and explained exactly how the human mind can practically perform the limitations (other than those reciting the “additional limitations”).  Applicant then takes the position at pages 17-18 that the human mind could not filter candidate rules via calculating an association score metric, calculating an improvement metric, etc., as specifically recited in the present claims.  Applicant is mistaken.
For instance, a user could practically, in their mind, calculate/determine that a drug pattern A-B has a “strong” association with a particular ADR such as through review of real world evidence and assign in their mind some “high” “association score” (e.g., “50”).  The user could also determine through review of real world evidence that the drug pattern A also has a high association score (e.g., 40) with the ADR.  As the “improvement” of the association score strength is only “10” (where a user could surely perform such math mentally) and as the user had previously determined that an improvement threshold of for instance “30” was required to determine that a confounder drug was not present in the drug pattern, then the user could surmise that a confounder drug is present in the drug pattern and determine based on the difference between the pattern (A-B) and the sub-pattern (A) that the confounder drug is drug B.  Therefore, the user could mentally “filter” out the rule including drug pattern A-B (not include the rule in a list of rules to be added to a “causal model”). 

On pages 19-20, Applicant then appears to take the position that the human mind would not go through the specific steps recited in the claims to determine whether or not a drug combination causes an ADR.  However, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  MPEP 2106.05(a)(2)(III)(A).  Accordingly, the question is whether such limitations can practically be performed in the human mind, not whether they always or sometimes are performed in such manner in the human mind. 
At pages 21-22, Applicant takes the position that the Examiner has improperly conducted a hindsight characterization of the claimed invention as part of rejecting the claims under 35 USC 101.  Not only is the Examiner unaware of such a prohibition, but how else would the Examiner assess potential patent eligibility of the claims without “[following] the claim as an instruction manual for performing the operations of Applicant’s claimed invention”?  In contrast, the Examiner necessarily must follow the claim as an “instruction manual” to determine whether or not an abstract idea is recited, what the “additional limitations” are, etc.
Applicant then appears to take issue with the Examiner not including the computer logic, various modules, etc. as part of the abstract idea and asserts that the Examiner has “oversimplified” and “generalized” the claimed invention.  Once again, the Examiner has 
At pages 22-24, Applicant again takes issue with the Examiner’s post-hoc analysis of the claims and asserts that the standard is not whether a human “could” perform the claimed operation after the benefit of knowledge of the specific ordered combination of operations being claimed.  The Examiner disagrees.  Again, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  MPEP 2106.05(a)(2)(III)(A).  Accordingly, the question is whether such limitations can practically be performed in the human mind, not whether they always or sometimes are performed in such manner in the human mind.  In order to determine whether or not a human could practically perform such operations in their mind, the Examiner must review the specific ordered combination of operations being claimed.  Thus, all of Applicant’s discussion regarding how a human would not perform the claimed limitations (whether or not this is true) is inapposite.
At pages 24-25 of the Amendment, Applicant takes the position that asserted improvements are not to the recited abstract idea but to an improved computing tool that improves computing technology by identifying correlations between drug features and ADRs, generating candidate rules, and filtering based on confounder drugs, so as to process patient EMR data with regard to identifying combinations of drugs that may cause ADRs.  At pages 25-
The Examiner disagrees at least because the alleged inability to find higher-order interactions among multiple drugs with corresponding ADRs in prior approaches is not a computer-based problem.  Notably, there is no discussion in [0027]-[0029] of the present application (cited by Applicant in relation to the problems of the prior approaches) regarding any sort of computer-based problem with the inability to find higher-order interactions among multiple drugs with corresponding ADRs.  Accordingly, all of Applicant’s arguments regarding how the present claims allegedly improve technology or computer by identifying such higher-order interactions are moot because such improvements are actually to the abstract idea itself which does not improve technology and thus does not provide a “practical application” of the abstract idea.  
At page 27 of the Amendment, Applicant appears to take the positon that because the present specification allegedly never asserts that the present invention can be performable in the human mind, the Examiner has therefore improperly concluded the present claims to recite a mental process.  However, not only has Applicant not cited any support for such proposition, but Applicant’s proposition would imply that Applicants could always overcome such mental process abstract idea rejections by just not describing the invention as being performable in the human mind which would merely emphasize form over substance.  Notwithstanding that the 
Regarding Applicant’s arguments on pages 27-28 of the Amendment that the addition of the limitations reciting modifying logic of the computing system to implement the causal model, executing an automated treatment system, etc. provides even more evidence that Applicant is claiming a specific improved tool which is a practical application, the Examiner disagrees because such limitations merely amount to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
	In relation to Applicant’s position at page 28 of the Amendment that the Examiner allegedly does not address the dependent claims, the Examiner disagrees and refers Applicant to pages 10, 11, and 16 of the non-final Office Action.
	At pages 28-29 of the Amendment in relation to Applicant’s assertion that a human being could not practically perform the limitations of claims 2 and 12 in their mind, the Examiner disagrees and asserts that analyzing the RWE via generating the rules based on the identified co-occurrences and then selecting a sub-set of the rules as a basis for generating the multiple drug/ADR rules based on support/confidence metrics are all evaluations/judgments/analyses that can be practically performed in the human mind (and thus represent “mental processes”).
	Applicant then asserts that a human could not practically perform the limitations of claims 8 and 18 in their mind.  The Examiner disagrees.  In contrast, a human being could practically, at the currently claimed high level of generality, identify confounder drugs in the subset of rules (e.g., via visually reviewing or thinking about the confounders), update a data source based on the identified confounder drugs (mentally store a list of the confounders), apply could practically do so in their mind. 
	
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
Starting at page 34 of the Amendment, Applicant takes the position that Tatonetti does not disclose executing computer natural language processing logic on real world evidence to extract first features referencing drugs with second features referencing ADRs but instead discloses manually curated information.  The Examiner disagrees at least because page 80 (“Data sources”) discusses how drugs and their adverse drug events are obtained through data extraction from clinical records that include, inter alia, prescription orders and laboratory reports which would include natural language content.  During such extraction, the “first features” would be the natural language describing the drugs and the “second features” would be the natural language describing the adverse drug events.  Furthermore, as the computer-readable instructions of the data extraction process operate on natural language content of the clinical records, then it is considered “natural language processing logic.”  

It should be noted that the drug-pair adverse event frequency matrix in Figure ID referenced by the Office Action is a manually curated matrix (see page 80, right column, section “Applying the predictive model to pairs of drugs” and page 81, description of Figure 1 in left column). This matrix is not a set of candidate rules generated based on features extracted from natural language content by natural language processing logic, where first extracted features reference drugs and second extracted features reference adverse drug reactions. To the contrary, the matrix of Figure ID is merely rows and columns manually created with frequency values calculated for each column/row in the manner of Figure IB. This is not a set of candidate rules as recited in the present claims.

The Examiner disagrees that Tatonetti does not disclose “generating candidate rules, based on the extracted first features and second features, specifying multiple drug-ADR relationships, wherein each candidate rule specifies a corresponding drug pattern and corresponding adverse drug reaction” as recited in the claims.  For reference, [0029] of Applicant’s specification states “The term "higher order" as used herein refers to having two or more drugs as the casual factor to lead to one or more ADRs, which is denoted by a rule, e.g., D1D2 - ADR1 or D1D2D3 - ADR1ADR2, where Dx is a drug and ADRy is an adverse drug reaction, and - represents a causal relationship of the rule.”  Accordingly, the Examiner is interpreting a “rule” to mean some data structure representing a causal relationship between a drug combination and an ADR.  In this regard, page 80 of Tatonetti under “Applying the predictive models to pairs of drugs” discusses using the AERS data (extracted per the above) to construct a “drug-pair adverse event frequency matrix,” where each pair/pattern of drugs is associated with at least one effect, and where each drug pair/effect association is a “candidate rule.”  As part of constructing the matrix, there would be various candidate rule data structures 1,D2; D1,D3, etc.) and the various ADRs (e.g., AE1; AE2, etc.).  Furthermore, such candidate rules are generated based on the features extracted by the computer natural language processing logic as discussed previously.
On page 36, Applicant then takes the position that Tatonetti does not disclose filtering the candidate rules to remove a subset having confounder drugs to thereby generate a filtered set.  The Examiner again disagrees because page 81 of Tatonetti under “Screening putative interactions...” discusses flagging significant drug combinations for follow-up analysis regarding an interaction between the drug pair not necessarily present when considering each drug individually.  Therefore, all of the drug combinations and their respective ADRs before the flagging would be the candidate rules and the significant drug combinations and their ADRs after the flagging would be the filtered set of candidate rules (whereby the non-significant drug combinations would not be flagged for follow-up analysis and thus would be “filtered” and “removed” from such follow-up analysis). 
On pages 36-37, Applicant then asserts that Tatonetti does not disclose 1) calculating, for each candidate rule, an association score metric that measures a strength of association between the drug pattern represented in the candidate rule and the ADR represented in the candidate rule; 2) calculating, for each first candidate rule, an improvement metric specifying an amount of improvement of a corresponding association score for the first candidate rule over an association score for another second candidate rule specifying a sub-pattern of the corresponding drug pattern of the first candidate rule, and the corresponding adverse drug reaction of the first candidate rule; and 3) determining, for each first candidate rule, whether to maintain the first candidate rule or remove the first candidate rule based on a value of the improvement metric at least by: a) comparing the improvement metric corresponding to the first candidate rule to an 
calculating, for each candidate rule, an association score metric that measures a strength of association between the drug pattern represented in the candidate rule and the ADR represented in the candidate rule (the bottom of page 81 discusses calculating the RR (relative risk) between a drug pair and one of the drugs, where RR is known to be a ratio of a probability of an outcome (the adverse event) in one group (the drug pair) to the probability of the outcome in the other group (single drug); accordingly, the probability for the drug pair is an “association score metric”); 
calculating, for each first candidate rule, an improvement metric specifying an amount of improvement of a corresponding association score for the first candidate rule over an association score for another second candidate rule specifying a sub-pattern of the corresponding drug pattern of the first candidate rule, and the corresponding adverse drug reaction of the first candidate rule (the RR is an “improvement metric” because it indicates an amount of improvement of the probability (“association score”) for the drug pair (first candidate rule) over that for one of the drugs (second candidate rule specifying sub-pattern); and 
determining, for each first candidate rule, whether to maintain the first candidate rule or remove the first candidate rule based on a value of the improvement metric at least by: 
comparing the improvement metric corresponding to the first candidate rule to an improvement metric threshold value (the bottom of page 81 notes how drug combinations were flagged where both ratios/RR (the “improvement metric”) were “significant”; in order to determine that such ratios/RR was “significant,” they are necessarily compared to some “improvement metric threshold value”); 
in response to the improvement metric corresponding to the first candidate rule not being equal to or greater than the improvement metric threshold value, determining that a confounder drug is present in the corresponding drug pattern of the first candidate rule (non-significant ratios/RRs (where the “improvement metric” is not greater than the threshold) are not flagged for further analysis as to a significant interaction between the drug pair which means that a confounder drug is present in the “first candidate rule”); and 
identifying the confounder drug in the corresponding drug pattern based on a difference between the corresponding drug pattern and the sub-pattern (as the drug combination RR is not significant, then the additional drug added to the single drug to get the drug combination is the confounder drug).
Furthermore, the Examiner disagrees that Tatonetti does not identify any confounder drugs as asserted at the bottom of page 37.  Page 80 under “Applying the predictive model...” already notes that either 1) one of the drugs has an ADR (i.e., and thus the other does not) or 2) there is an interaction between the two leading to an ADR.  Thus, in the case where the RR was insignificant, the disclosed system would know that one of the drugs does not have an ADR and does not contribute to an ADR with the other drug and is thus a “confounder” (notwithstanding that Tatonetti does not explicitly describe such drug as being a confounder).
results in the effect (e.g., cholesterol-related) while “Screening putative interactions...” on page 81 discusses screening DDIs and adverse events.  Still further, in the frequency matrix of Figure 1D, each cell represents an association/signal/rule linking a particular drug pair (e.g., D1,D2; D1,D3, etc.) and a respective one of the ADRs; such associations/rules are also referred to as “signals” (see Title, bottom of right column on page 79, and “Screening putative interactions...” on page 81).
On page 39, Applicant then takes the position that the references fail to teach 1) configuring a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model; and 2) executing, by the cognitive computing system, an automated treatment recommendation operation that provides a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of the other patient electronic medical record data at least by executing logic of the computer executed causal model on the other patient electronic medical record data.  The Examiner disagrees because the references disclose such limitations as follows:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model; and to execute an automated treatment recommendation operation by the cognitive system that provides a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of the other patient electronic medical record data at least by executing logic of the computer executed causal model on the other patient electronic medical record data in the system of the Tatonetti/Gogolak combination as taught by Aronow to facilitate improved patient outcomes by recommending drugs with reduced likelihood of associated adverse events.
identifying one or more confounder drugs present in the subset of one or more rules having confounder drugs (once again, as the drug combination RR at page 81 of Tatonetti is not significant, then the additional drug added to the single drug to get the drug combination is the confounder drug which is present in the subset of rules having confounder drugs).  In relation to the remaining limitations of claims 8 and 18,  Aronow teaches (Figure 20 and [0085]) that it was known in the healthcare informatics art to maintain a database of drugs (top of Figure 20) and adverse effects (left side of Figure 20) along with an indication as to the degree of beneficial effect (closer to -3) or harmful complication (closer to 3) that the drug has with respect to each respective adverse effect, where a number of or closer to zero would indicate that the drug does not have a beneficial effect or harmful complications with respect to the adverse effect and thus is a “confounder” drug with respect to the adverse effect as it therefore does not have a causal interaction with the adverse effect.
Still further, Gogolak teaches that it was known in the healthcare informatics art to generate a composite drug safety database (Figures 1-3 and [0025]), evaluate patient electronic medical record data by applying the database to drug history data present in the patient electronic medical record data ([0066] discusses using the database to analyze a patient’s clinical data (“electronic medical record data”) by applying the database to fluoxetine (“drug history”)) to identify probabilities of a patient encountering one or more ADRs in the set of ADRs ([0066] discusses identifying the potential for adverse reactions for the individual (“probabilities of the patient encountering ADRs”)), and generate for the patient a patient model based on the identified probabilities of the patient encountering one or more ADRs in the set of ADRs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained/updated a “confounder drug resource information data source” with the identified confounder drugs as taught by Aronow, evaluated other patient EMR data by applying the causal model and the confounder data to the patient EMR data to identify probabilities of encountering ADRs based on drugs in the patient EMR matching the drugs in the causal model and drugs in the confounder data, and generated a patient model based on the probabilities similar to as taught by Gogolak in order to warn patients and physicians that certain drugs may lead to particular reactions in the patient while others may have little to no effect on such reactions thereby allowing physicians and patients to make more informed decisions.
In relation to Applicant’s position on page 44 that “All the table in Aronow shows is various adverse events and various drugs and values indicating a range between -3 and 3 of a beneficial/harmful complication range.  There is not even the concept of confounder drugs anywhere in any of the cited references, let alone the specific features of the presently claimed invention in claims 8 and 18,” the Examiner already asserted that in Aronow, a number of or closer to zero would indicate that the drug does not have a beneficial effect or harmful complications with respect to the adverse effect and thus is a “confounder” drug with respect to the adverse effect as it therefore does not have a causal interaction with the adverse effect.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8, 11-14, 18, and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Subject Matter Eligibility Criteria - Step 1:
Claims 1-4 and 8 are directed to a method (i.e., a process) and claim 20 is directed to an apparatus (i.e., a machine).  Accordingly, claims 1-4, 8, and 20 are all within at least one of the four statutory categories.  35 USC 101.
Regarding claims 11-14 and 18, Applicant notes that paragraph [0035] of the present specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”.  Accordingly, claims 11-14 and 18 are directed to a medium (i.e., a manufacture) and are therefore within at least one of the four statutory categories.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial 
Representative independent claim 20 includes limitations that recite at least one abstract idea.  Specifically, independent claim 20 recites:
An apparatus comprising: 
at least one processor; and 
at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to implement a framework for learning multiple drug-adverse drug reaction associations, which operates to: 
execute, by a co-occurrence logic module of the framework, computer natural language processing logic on real world evidence comprising patient electronic medical record (EMR) data and adverse drug reaction (ADR) data, to extract features from natural language content of the real world evidence, specifying co-occurrences of first features referencing drugs with second features referencing adverse drug reactions;
generate, by the co-occurrence logic module, one or more drug-ADR rules, based on the extracted first features and second features, specifying multiple drug-ADR relationships, wherein each of the one or more drug-ADR rules specifies a corresponding drug pattern comprising a plurality of drugs and corresponding adverse drug reaction;
filter, by a confounder filter logic module of the framework, the one or more drug-ADR rules to remove a subset of one or more drug-ADR rules having confounder drugs specified in the subset of drug-ADR rules, and thereby generate a filtered set of drug-ADR rules; 

generate, by a causal association logic module of the framework, a computer executed causal model based on the filtered set of candidate rules, wherein the computer executed causal model comprises, for each ADR in a set of ADRs, a corresponding set of one or more computer executed rules, each computer executed rule specifying a combination of drugs having a causal relationship with the ADR which is executed on other patient electronic medical record data;
configure a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model; and 
execute, by the cognitive computing system, an automated treatment recommendation operation that provides a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of the other patient electronic medical record data at least by executing logic of the computer executed causal model on the other patient electronic medical record data; wherein the instructions to filter the one or more drug-ADR rules further cause the at least one processor to:
calculate, for each first drug-ADR rule, an improvement metric specifying an amount of improvement of a corresponding association score for the first drug-ADR rule over an association score for another second drug-ADR rule specifying a sub- pattern of the corresponding drug pattern of the first drug-ADR rule and the corresponding adverse drug reaction of the first drug-ADR rule; and 
determine, for each first drug-ADR rule, whether to maintain the first drug- ADR rule or remove the first drug-ADR rule based on a value of the improvement metric, wherein the instructions to determine, for each first drug-ADR rule, whether to maintain the first drug-ADR rule or remove the first drug-ADR rule based on a value of the improvement metric further cause to at least one processor to: 
compare the improvement metric corresponding to the first drug-ADR rule to an improvement metric threshold value; 
in response to the improvement metric corresponding to the first drug- ADR rule not being equal to or greater than the improvement metric threshold value, determine that a confounder drug is present in the corresponding drug pattern of the first drug-ADR rule; and 
identify the confounder drug in the corresponding drug pattern based on a difference between the corresponding drug pattern and the sub-pattern.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because executing natural language processing to real world evidence (RWE) to extract features from natural language content of the RWE, specifying co-occurrences of first features referencing drugs with second features referencing adverse drug reactions (ADRs), generating “candidate rules” specifying the multiple drug/ADR relationships based on drug-ADR co-occurrences in the RWE, filtering the rules in the specific manner recited in the claims to remove a rule subset having confounder drugs, generating a causal model with the filtered set of rules, and executing a treatment recommendation operation by evaluating other patient data with the 
For instance, a user could, through review of real world evidence (e.g., medical journals, medical records, etc.), initially determine in their mind that various different combinations of drugs lead to particular adverse effects based on how close drug references are to adverse reaction references.  The user could then practically use “natural language processing” to “extract” (e.g., glean) first features (e.g., words, letters, codes, etc.) referencing drugs and second features (e.g., words, letters, codes, etc.) referencing ADRs that correspond to the drugs and generate in their mind “candidate rules” that each specify a drug pattern and a corresponding ADR.  For instance, the user could mentally “record” a candidate rule that drug pattern A-B leads to a particular ADR (e.g., sweating).
The user could then practically, in their mind, calculate/determine that a drug pattern A-B has a “strong” association with a particular ADR such as through review of real world evidence and assign in their mind some “high” “association score” (e.g., “50”).  The user could also determine through review of real world evidence that the drug pattern A also has a high association score (e.g., 40) with the ADR.  As the “improvement” of the association score strength is only “10” (where a user could surely perform such math mentally) and as the user had previously determined that an improvement threshold of for instance “30” was required to determine that a confounder drug was not present in the drug pattern, then the user could surmise that a confounder drug is present in the drug pattern and determine based on the difference between the pattern (A-B) and the sub-pattern (A) that the confounder drug is drug B.  Therefore, the user could mentally “filter” out the rule including drug pattern A-B.  

There is nothing requiring the “co-occurrence logic module,” “confounder filter logic module,” or “causal association logic module” to be anything other than generic computer instructions executed by a general purpose computer to carry out the abstract idea.  Similarly, that the causal model is “computer executed” and that logic of a “cognitive computer system” is modified to implement the “computer executed causal model” calls for nothing more than a general purpose computer.  Accordingly, all of such computer-related limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) which does not take the claim out of the “mental processes” category of abstract ideas.
Accordingly, the claim describes at least one abstract idea.

Furthermore, dependent claims 2-4, 8, 12-14, and 18 further define the at least one abstract idea (and thus fail to make the at least one abstract idea any less abstract). 
-In relation to claims 2 and 12, these claims call for analyzing the RWE via generating the rules based on the identified co-occurrences and then selecting a sub-set of the rules as a basis for generating the multiple drug/ADR rules based on support/confidence metrics which are all evaluations/judgments/analyses that can be practically performed in the human mind (and thus represent “mental processes”).

-In relation to claims 4 and 14, these claims further refine the “selecting” step which was indicated as being part of the at least one abstract idea as discussed above.  Specifically, these claims specify a table data structure including rows and columns corresponding to patient electronic medical records which are analyses that can be practically performed in the human mind (and thus represent “mental processes”).
-In relation to claims 8 and 18, these claims call for identifying confounder drugs in the subset of rules, updating a data source based on the identified confounder drugs, applying the causal model and confounder drug information to drug history data in other patient data to identify probabilities of encountering ADRs from the model, and then generating a “patient model” based on the probabilities which represents “mental processes” as doing so can be performed in the human mind.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
An apparatus comprising: 
at least one processor (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to implement a framework (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for learning multiple drug-adverse drug reaction associations, which operates to: 
execute, by a co-occurrence logic module of the framework (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), computer natural language processing logic on real world evidence comprising patient electronic medical record (EMR) data and adverse drug reaction (ADR) data (mere field of use limitation as noted below, see MPEP § 2106.05(h)), to extract features from natural language content of the real world evidence, specifying co-occurrences of first features referencing drugs with second features referencing adverse drug reactions;
generate, by the co-occurrence logic module (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), one or more drug-ADR rules, based on the extracted first features and second features, specifying multiple drug-ADR relationships, wherein each of the one or more drug-ADR rules specifies a corresponding drug pattern comprising a plurality of drugs and corresponding adverse drug reaction;
filter, by a confounder filter logic module of the framework (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f), the one or more drug-ADR rules to remove a subset of one or more drug-ADR rules having confounder drugs specified in the subset of drug-ADR rules, and thereby generate a filtered set of drug-ADR rules, 
generate, by a causal association logic module of the framework (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a computer executed (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) causal model based on the filtered set of candidate rules, wherein the computer executed (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) causal model comprises, for each ADR in a set of ADRs, a corresponding set of one or more computer executed (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) rules, each computer executed (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) rule specifying a combination of drugs having a causal relationship with the ADR which is executed on other patient electronic medical record data;
configure a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model (using computers as tools to perform the abstract idea and mere instructions to apply the abstract idea as noted below, see MPEP § 2106.05(f)); and 
execute, by the cognitive computing system (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), an automated treatment recommendation operation that provides a treatment recommendation output to a computing device associated with a medical practitioner (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)) based on an evaluation of the other patient electronic medical record data at least by executing logic of the computer executed (using computers as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) causal model on the other patient electronic medical record data, wherein the instructions to (mere computer implementation as noted below, see MPEP § 2106.05(f)) filter the one or more drug-ADR rules further cause the at least one processor to (mere computer implementation as noted below, see MPEP § 2106.05(f)):
calculate, for each first drug-ADR rule, an improvement metric specifying an amount of improvement of a corresponding association score for the first drug-ADR rule over an association score for another second drug-ADR rule specifying a sub- pattern of the corresponding drug pattern of the first drug-ADR rule and the corresponding adverse drug reaction of the first drug-ADR rule; and 
determine, for each first drug-ADR rule, whether to maintain the first drug- ADR rule or remove the first drug-ADR rule based on a value of the improvement metric, wherein the instructions to determine, for each first drug-ADR rule, whether to maintain the first drug-ADR rule or remove the first drug-ADR rule based on a value of the improvement metric further cause to at least one processor (mere computer implementation as noted below, see MPEP § 2106.05(f)) to: 
compare the improvement metric corresponding to the first drug-ADR rule to an improvement metric threshold value; 
in response to the improvement metric corresponding to the first drug- ADR rule not being equal to or greater than the improvement metric threshold value, determine that a confounder drug is present in the corresponding drug pattern of the first drug-ADR rule; and 
identify the confounder drug in the corresponding drug pattern based on a difference between the corresponding drug pattern and the sub-pattern.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to the processor, memory, instructions, framework, various logic modules, the medical record data being electronic, and the model and rules being computer generated, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations directed to the RWE being patient electronic medical record data and adverse drug reaction data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation of outputting the recommendation to a computing device associated with a medical practitioner, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 

For these reasons, representative independent claim 20 and analogous independent claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 4 and 14: To the extent that the recited “table data structure” requires electronic data stored in a non-transitory computer-readable medium, then such limitations amount to merely using computers to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 20 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as 
As discussed above, the additional limitation of the processor, memory, instructions, framework, various logic modules, the medical record data being electronic, and the model and rules being computer generated amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)); the additional limitations directed to configuring a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model amount to using computers or other machinery as tools to perform the above-noted at least one abstract idea as well as instructions to apply the abstract idea (see MPEP § 2106.05(f)); and the limitation specifying that the RWE is patient electronic medical record data and adverse drug reaction data amounts to generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to outputting the recommendation to a computing device associated with a medical practitioner which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the 
Therefore, claims 1-4, 8, 11-14, 18, and 20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 8, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A novel signal detection algorithm for identifying hidden drug-drug interactions in adverse event reports” to Tatonetti et al. (“Tatonetti”) in view of International Pub. No. WO 03/021389 to Gogolak (“Gogolak”) and U.S. Patent App. Pub. No. 2018/0004902 to Aronow et al. (“Aronow”):
Regarding claim 1, Tatonetti discloses a method (Title - “A novel signal detection algorithm…”), in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a framework for learning multiple drug-adverse drug reaction associations (Page 80 - “Data sources” discusses downloading and data extraction while “Training predictive models for adverse events” discusses machine learning methods for investigating drug interactions, all of which amount to a “framework” that would necessarily be implemented by a data processing system including at least one processor and at least one memory)..., the method comprising: 
executing, by a co-occurrence logic module of the framework (the “framework” necessarily makes use of logic/computer-readable instructions in memory and executed by the processor, where one of such logic sets is considered a “co-occurrence logic module”), computer natural language processing logic on real world evidence comprising patient electronic medical record (EMR) data (Page 79 - “Materials and Methods” includes electronic medical records) and adverse drug reaction (ADR) data (Page 80 - “Data sources” include , to extract features from natural language content of the real world evidence, specifying co-occurrences of first features referencing drugs with second features referencing adverse drug reactions (Page 80 - “Data sources” discusses how drugs and their adverse drug events are obtained through data extraction from clinical records that include, inter alia, prescription orders and laboratory reports which would include natural language content; during such extraction, the “first features” would be the natural language describing the drugs and the “second features” would be the natural language describing the adverse drug events);
generate, by the co-occurrence logic module, one or more drug-ADR rules, based on the extracted first features and second features, specifying multiple drug-ADR relationships (Page 80 - “Applying the predictive models to pairs of drugs” discusses using the AERS data (extracted per the above) to construct a “drug-pair adverse event frequency matrix,” where each pair of drugs is associated with at least one effect, and where each drug pair/effect association is a drug-ADR rule), wherein each of the one or more drug-ADR rules specifies a corresponding drug pattern comprising a plurality of drugs and corresponding adverse drug reaction (per the above, each pair of drugs (drug pattern) in each rule corresponds to an adverse effect);


filtering, by a confounder filter logic module of the framework (another of the logic sets in the “framework” is considered a “confounder filter logic module”), the one or more drug-ADR rules to remove a subset of one or more drug-ADR rules having confounder drugs specified in the subset of drug-ADR rules, and thereby generate a filtered set of drug-ADR rules (Page 81 - “Screening putative interactions...” discusses flagging significant drug combinations for follow-up analysis regarding an interaction between the drug pair not necessarily present when considering each drug individually; therefore, all of the drug combinations and their respective ADRs before the flagging would be the candidate rules and the significant drug combinations and their ADRs after the flagging would be the filtered set of candidate rules (whereby the non-significant drug combinations would be filtered and removed), 
generating, by a causal association logic module of the framework (another of the logic sets in the “framework” is considered a “causal association logic module”), a computer executed causal model based on the filtered set of candidate rules (Page 80 - “Training predictive models for adverse events” discusses building models using the machine learning methods/framework; after the significant drug pair combinations are flagged per page 81, then the model would be “based on the filtered set of candidate rules”; furthermore, the model is a “causal” model as “Applying the predictive models to pairs of drugs” on page 80 discusses how for instance the interaction between the two drugs in the pair results in the effect (e.g., cholesterol-related) while “Screening putative interactions...” on page 81 discusses screening DDIs and adverse events), wherein the computer executed causal model comprises, for each ADR in a set of ADRs (see ADRs “AE1,” “AE2,” etc. in Figure 1D), a corresponding set of one or more computer executed rules, each computer executed rule specifying a combination of drugs having a causal relationship with the ADR (in the frequency matrix of 1,D2; D1,D3, etc.) and a respective one of the ADRs; such associations/rules are also referred to as “signals” (see Title, bottom of right column on page 79, and “Screening putative interactions...” on page 81)..., 
...
...
wherein filtering the one or more drug-ADR rules further comprises: 
calculating, for each first drug-ADR rule, an improvement metric specifying an amount of improvement of a corresponding association score for the first drug-ADR rule over an association score for another second drug-ADR rule specifying a sub-pattern of the corresponding drug pattern of the first drug-ADR rule and the corresponding adverse drug reaction of the first drug-ADR rule (the bottom of page 81 discusses calculating the RR (relative risk) between a drug pair and one of the drugs, where RR is known to be a ratio of a probability of an outcome (the adverse event) in one group (the drug pair) to the probability of the outcome in the other group (single drug); accordingly, the probability for the drug pair is an “association score metric”; the RR is an “improvement metric” because it indicates an amount of improvement of the probability (“association score”) for the drug pair (first candidate rule) over that for one of the drugs (second candidate rule specifying sub-pattern); and 
determining, for each first drug-ADR rule, whether to maintain the first drug- ADR rule or remove the first drug-ADR rule based on a value of the improvement metric, wherein the instructions to determine, for each first drug-ADR rule, whether to maintain the first drug-ADR rule or remove the first drug-ADR rule based on a value of the improvement metric further cause to at least one processor to: 
compare the improvement metric corresponding to the first drug-ADR rule to an improvement metric threshold value (the bottom of page 81 notes how drug combinations were flagged where both ratios/RR (the “improvement metric”) were “significant”; in order to determine that such ratios/RR was “significant,” they are necessarily compared to some “improvement metric threshold value”); 
in response to the improvement metric corresponding to the first drug-ADR rule not being equal to or greater than the improvement metric threshold value, determine that a confounder drug is present in the corresponding drug pattern of the first drug-ADR rule (non-significant ratios/RRs (where the “improvement metric” is not greater than the threshold) are not flagged for further analysis as to a significant interaction between the drug pair which means that a confounder drug is present in the “first drug-ADR rule”); and 
identify the confounder drug in the corresponding drug pattern based on a difference between the corresponding drug pattern and the sub-pattern (as the drug combination RR is not significant, then the additional drug added to the single drug to get the drug combination is the confounder drug).
predicting patient adverse drug reactions (ADRs) and the rules being executed on other patient electronic medical record data.
Nevertheless, Gogolak teaches that it was known in the healthcare informatics art to generate a composite drug safety database (database in Figures 1-3 and [0025], where the database is considered a “causal model” as it models drugs and adverse events), and then execute the “causal model” (necessarily with some “cognitive computing system”; for instance, see computing system discussed at [0051]) by way of evaluating/processing patient electronic medical record data by applying the model to drug history data present in the patient electronic medical record data ([0066] discusses using the database to analyze a patient’s clinical data (“electronic medical record data”) by applying the database to fluoxetine (“drug history”)) to identify probabilities of a patient encountering one or more ADRs in the set of ADRs ([0066] discusses identifying the potential for adverse reactions for the individual (“probabilities of the patient encountering ADRs”)), and generate for the patient a patient model (e.g., a prediction of an ADR of the patient) based on the identified probabilities of the patient encountering one or more ADRs in the set of ADRs ([0066]-[0072] discuss assessing the risk of the drug based on likely drug reactions based on the database and creating a profile for the individual.  Gogolak discusses how the invention advantageously warn patients and physicians that certain drugs may lead to particular reactions in the patient ([0074]) thereby allowing physicians and patients to make more informed decisions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to predict patient ADRs by way of executing the rules on other patient EMR data in the system of Tatonetti as taught by Gogolak to warn patients 
Furthermore, the Tatonetti/Gogolak combination appears to be silent regarding 
configuring a cognitive computing system to modify logic of the cognitive computing system to implement the computer executed causal model; and 
executing, by the cognitive computing system, an automated treatment recommendation operation that provides a treatment recommendation output to a computing device associated with a medical practitioner based on an evaluation of the other patient electronic medical record data at least by executing logic of the computer executed causal model on the other patient electronic medical record data.
Nevertheless, Aronow teaches ([0085]) that it was known in the healthcare informatics art for a mapping engine (“cognitive computing system”) to generate a drug recommendation table for a particular combination of mapped factors based on sub-cohort based iterative analyses within AERSMine that facilitate the identification of known and causal interactions given the patient's current medication (where sub-cohort based iterative analyses collectively amount to a causal model as they link drugs and effects).  Logic (e.g., computer-readable instructions) of the mapping engine would have to be modified to implement the sub-cohort based iterative analyses as that is how software functions.  [0085] also discusses how the mapping engine generates alternative therapies (“treatment recommendations”) based on the “causal model” and a particular combination of mapped factors (where the mapped factors are other patient electronic medical record data as [0082] discusses how such factors include e.g., age, gender, underlying indications, etc.) which would be via executing logic of the causal model on the other medical record data.  [0135] notes that the users can be clinicians (“medical professionals”).


Regarding claim 8, the Tatonetti/Gogolak/Aronow combination discloses the method of claim 1, further including wherein executing the computer executed cognitive model with the cognitive computing system comprises:
identifying one or more confounder drugs present in the subset of one or more drug-ADR rules having confounder drugs (once again, as the drug combination RR at page 81 of Tatonetti is not significant, then the additional drug added to the single drug to get the drug combination is the confounder drug which is present in the subset of rules having confounder drugs);
...
However, the Tatonetti/Gogolak/Aronow combination, as specifically combined above, appears to be silent regarding:
update a confounder drug resource information data source based on the identified one or more confounder drugs;
evaluating other patient electronic medical record data by applying the causal model and confounder drug information from the confounder drug resource information source to drug history data present in the other patient EMR data to identify probabilities of a patient encountering one or more ADRs in the set of ADRs, wherein the probabilities are calculated based on a presence of drugs in the patient EMR data that match drugs, in the causal model, having a causal relationship with the one or more ADRs in the set of ADRs, and based on a presence of drugs in the patient EMR data that match confounder drugs specified in the confounder drug information; and 
generating, for the patient, a patient model based on the identified probabilities of the patient encountering one or more ADRs in the set of ADRs.
Nevertheless, Aronow teaches (Figure 20 and [0085]) that it was known in the healthcare informatics art to maintain a database of drugs (top of Figure 20) and adverse effects (left side of Figure 20) along with an indication as to the degree of beneficial effect (closer to -3) or harmful complication (closer to 3) that the drug has with respect to each respective adverse effect, where a number of or closer to zero would indicate that the drug does not have a beneficial effect or harmful complications with respect to the adverse effect and thus is a “confounder” drug with respect to the adverse effect as it therefore does not have a causal interaction with the adverse effect.
Furthermore, Gogolak teaches that it was known in the healthcare informatics art to generate a composite drug safety database (Figures 1-3 and [0025]), evaluate patient electronic medical record data by applying the database to drug history data present in the patient electronic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained/updated a “confounder drug resource information data source” with the identified confounder drugs as taught by Aronow, evaluated other patient EMR data by applying the causal model and the confounder data to the patient EMR data to identify probabilities of encountering ADRs based on drugs in the patient EMR matching the drugs in the causal model and drugs in the confounder data, and generated a patient model based on the probabilities similar to as taught by Gogolak in order to warn patients and physicians that certain drugs may lead to particular reactions in the patient while others may have little to no effect on such reactions thereby allowing physicians and patients to make more informed decisions.

Regarding claim 11, Tatonetti discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein (Page 80 - “Training predictive models for adverse events” discusses machine learning methods , wherein the computer readable program, when executed on a computing device, causes the computing device to (the machine learning methods would necessarily be executed on a computing device).
The remaining limitations of claim 11 are disclosed by the Tatonetti/Gogolak/Aronow combination in a manner similar to the rejection of independent claim 1 above.

Claim 18 is rejected in view of the Tatonetti/Gogolak/Aronow combination as discussed above in relation to claim 8.

Regarding claim 20, Tatonetti discloses an apparatus (Page 80 - “Training predictive models for adverse events” discusses machine learning methods for investigating drug interactions which would necessarily be implemented by way of a computing device/apparatus) comprising: 
at least one processor (the computing device would necessarily include at least one processor); and 
at least one memory coupled to the at least one processor (the computing device would necessarily include at least one memory coupled to the at least one processor), wherein the at least one memory comprises instructions which, when executed by the at least one processor (the memory necessarily includes logic/instructions executable by the processor), cause the at least one processor to implement a framework for learning multiple drug-adverse drug reaction associations (the disclosed machine learning methods/models are a “framework for learning multiple drug-adverse drug reaction associations”).
The remaining limitations of claim 20 are disclosed by the Tatonetti/Gogolak/Aronow combination in a manner similar to the rejection of independent claim 1 above.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A novel signal detection algorithm for identifying hidden drug-drug interactions in adverse event reports” to Tatonetti et al. (“Tatonetti”) in view of International Pub. No. WO 03/021389 to Gogolak (“Gogolak”) and U.S. Patent App. Pub. No. 2018/0004902 to Aronow et al. (“Aronow”) as respectively applied to claims 1 and 11 above, and further in view of NPL “Novel data-mining methodologies for detecting drug-drug interactions: A review of pharmacovigilance literature” to Heba et al. (“Heba”):
Regarding claim 2, the Tatonetti/Gogolak/Aronow combination discloses the method of claim 1, further including wherein analyzing the real world evidence comprises: 
generating the one or more drug-ADR rules based on the identified co-occurrences (Page 80 of Tatonetti - “Training predictive models for adverse events” discusses how drugs with known adverse event associations and drugs with no known adverse event associations are respectively used as positive and negative examples to train a logistic regression classifier, where the logistic regression classifier is used to create the candidate rules/signals/associations discussed under “Applying the predictive models to pairs of drugs”), wherein each drug-ADR rule specifies a drug pattern identifying a plurality of drugs and a corresponding ADR (as discussed previously, “Applying the predictive models to pairs of drugs” on page 80 discusses using the AERS data to construct a “drug-pair adverse event frequency matrix,” where each pair 
Tatonetti also discloses (Page 80 under “Data sources”) selecting a subset of drug pairs to be included in the machine learning methods based on the drug pairs being included in a minimum number of reports.  However, the Tatonetti/Gogolak/Aronow combination appears to be silent regarding selecting a sub-set of the one or more drug-ADR rules as a basis for generating the computer executed causal model based on at least one of a support metric or a confidence metric, wherein the support metric measures, for an associated drug-ADR rule, a number of instances of the co-occurrence in the real world evidence, and wherein the confidence metric measures, for an associated drug-ADR rule, a probability of the associated ADR given the drugs in the drug pattern of the associated drug-ADR rule.
Nevertheless, Heba teaches (Page 309 - top of left column) that it was known in the healthcare informatics art to filter association rules (“select a sub-set of drug-ADR rules”) based on a support metric that measures a number of instances of a co-occurrence corresponding to a respective one of the rules and a confidence metric that measures for the respective one of the rules a probability of an event given the set of drugs in the rule; doing so would necessarily increase the accuracy of the predictive models thereby leading to improved patient outcomes
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a sub-set of the drug-ADR rules based on a support metric and/or a confidence metric in the system of the Tatonetti/Gogolak/Aronow combination as taught by Heba to increase the accuracy of the predictive models of the Tatonetti/Gogolak/Aronow combination thereby leading to improved 

Claim 12 is rejected in view of the Tatonetti/Gogolak/Aronow/Heba combination for similar reasons as the rejection of claim 2 above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A novel signal detection algorithm for identifying hidden drug-drug interactions in adverse event reports” to Tatonetti et al. (“Tatonetti”) in view of International Pub. No. WO 03/021389 to Gogolak (“Gogolak”), U.S. Patent App. Pub. No. 2018/0004902 to Aronow et al. (“Aronow”), and NPL “Novel data-mining methodologies for detecting drug-drug interactions: A review of pharmacovigilance literature” to Heba et al. (“Heba”) as respectively applied to claims 2 and 12 above, and further in view of U.S. Patent App. Pub. No. 2017/0316175 to Hu (“Hu”):
Regarding claim 3, the Tatonetti/Gogolak/Aronow/Heba combination discloses the method of claim 2 but appears to be silent regarding wherein identifying all co-occurrences of references to drugs with reference to ADRs in the real world evidence comprises: 
performing natural language processing of the real world evidence to identify at least one of terms, phrases, or medical codes identifying references to drugs and references to ADRs; 
evaluating relative distances within the real world evidence, between each identified term, phrase or medical code identifying references to drugs and references to ADRs; and 
identifying co-occurrences based on the relative distances.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analyzed the real world evidence to identify the co-occurrences in the system of the Tatonetti/Gogolak/Aronow/Heba combination by way of performing computer natural language processing of the real world evidence to identify terms/phrases identifying references to drugs and ADRs, evaluating relative distances in the real world evidence between the terms identifying the references to drugs and ADRs, and identifying the co-occurrences based on the relative distances as taught by Hu to facilitate and expedite processing of large amounts of real world evidence to identify the drug/event co-occurrences. 

.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A novel signal detection algorithm for identifying hidden drug-drug interactions in adverse event reports” to Tatonetti et al. (“Tatonetti”) in view of International Pub. No. WO 03/021389 to Gogolak (“Gogolak”), U.S. Patent App. Pub. No. 2018/0004902 to Aronow et al. (“Aronow”), and NPL “Novel data-mining methodologies for detecting drug-drug interactions: A review of pharmacovigilance literature” to Heba et al. (“Heba”) as respectively applied to claims 2 and 12 above, and further in view of NPL “The role of data mining in pharmacovigilance” to Hauben et al. (“Hauben”):
Regarding claim 4, the Tatonetti/Gogolak/Aronow/Heba combination discloses the method of claim 2 but appears to be silent regarding (although Hauben teaches) wherein selecting a sub-set of the one or more drug-ADR rules comprises, for each drug-ADR rule: 
generating a contingency table data structure (Page 935 - Table 8), where each entry in the contingency table data structure comprises a number of patient electronic medical records (Page 930 - “1.1 Spontaneous reporting systems and signal detection” discusses how SRS databases include case reports submitted by healthcare professionals and patients; page 931 - “2. Mining spontaneous reporting system data: theory” discusses how SRSs receive reports considering of drugs, adverse events, and demographic information; such case reports are therefore considered to be patient electronic medical records) that satisfy a condition of the row and column of the contingency table data structure corresponding to the entry, wherein: 
a first row of the contingency table data structure corresponds to patient electronic medical records that contain all drugs in the drug pattern of the drug-ADR rule (Page 935 - Table 8: the row that includes Rosinex and Ganclex), 
a second row of the contingency table data structure corresponds to patient electronic medical records that contain none of the drugs in the drug pattern of the drug-ADR rule (Page 935 - Table 8: the row that includes No Rosinex and No Ganclex), 
a first column of the contingency table data structure corresponds to the patient electronic medical records that contain the ADR in the drug-ADR rule (Page 935 - Table 8: the column that includes Nausea), and 
a second column of the contingency table data structure corresponds to the patient electronic medical records that do not contain the ADR in the drug-ADR rule (Page 935 - Table 8: the column that includes No Nausea).
Furthermore, Hauben teaches that contingency tables are used to identify “interesting” associations (Page 931 - “2.1 Contingency tables and disproportionality measures”) which is equivalent to “selecting a sub-set of candidate rules”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the sub-set of drug-ADR rules in the Tatonetti/Gogolak/Aronow/Heba combination by way of generating a contingency table data structure including entries representing numbers of patient records satisfying conditions of rows and columns of the structure, where first and second rows respectively correspond to patient records containing all of and none of the drugs in a drug pattern, and where first and second columns respectively correspond to patient records containing and not containing an adverse 

Claim 14 is rejected in view of the Tatonetti/Gogolak/Aronow/Heba/Hauben combination for similar reasons as the rejection of claim 4 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A novel signal detection algorithm for identifying hidden drug-drug interactions in adverse event reports” to Tatonetti et al. (“Tatonetti”) in view of International Pub. No. WO 03/021389 to Gogolak (“Gogolak”) and U.S. Patent App. Pub. No. 2018/0004902 to Aronow et al. (“Aronow”) as previously respectively applied to claims 1 and 11, and further in view of U.S. Patent App. Pub. No. 2018/0004902 to Aronow et al. (“Aronow”):
Regarding claim 8, the Tatonetti/Gogolak/Aronow combination discloses the method of claim 1, further including wherein executing the computer executed cognitive model with the cognitive computing system comprises:
identifying one or more confounder drugs present in the subset of one or more drug-ADR rules having confounder drugs (once again, as the drug combination RR at page 81 of Tatonetti is not significant, then the additional drug added to the single drug to get the drug combination is the confounder drug which is present in the subset of rules having confounder drugs);
...
However, the Tatonetti/Gogolak/Aronow combination, as specifically combined above, appears to be silent regarding:
update a confounder drug resource information data source based on the identified one or more confounder drugs;
evaluating other patient electronic medical record data by applying the causal model and confounder drug information from the confounder drug resource information source to drug history data present in the other patient EMR data to identify probabilities of a patient encountering one or more ADRs in the set of ADRs, wherein the probabilities are calculated based on a presence of drugs in the patient EMR data that match drugs, in the causal model, having a causal relationship with the one or more ADRs in the set of ADRs, and based on a presence of drugs in the patient EMR data that match confounder drugs specified in the confounder drug information; and 
generating, for the patient, a patient model based on the identified probabilities of the patient encountering one or more ADRs in the set of ADRs.
Nevertheless, Aronow teaches (Figure 20 and [0085]) that it was known in the healthcare informatics art to maintain a database of drugs (top of Figure 20) and adverse effects (left side of Figure 20) along with an indication as to the degree of beneficial effect (closer to -3) or harmful complication (closer to 3) that the drug has with respect to each respective adverse effect, where a number of or closer to zero would indicate that the drug does not have a beneficial effect or harmful complications with respect to the adverse effect and thus is a “confounder” drug with respect to the adverse effect as it therefore does not have a causal interaction with the adverse effect.
Furthermore, Gogolak teaches that it was known in the healthcare informatics art to generate a composite drug safety database (Figures 1-3 and [0025]), evaluate patient electronic medical record data by applying the database to drug history data present in the patient electronic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maintained/updated a “confounder drug resource information data source” with the identified confounder drugs as taught by Aronow, evaluated other patient EMR data by applying the causal model and the confounder data to the patient EMR data to identify probabilities of encountering ADRs based on drugs in the patient EMR matching the drugs in the causal model and drugs in the confounder data, and generated a patient model based on the probabilities similar to as taught by Gogolak in order to warn patients and physicians that certain drugs may lead to particular reactions in the patient while others may have little to no effect on such reactions thereby allowing physicians and patients to make more informed decisions.

Regarding claim 10, the Tatonetti/Gogolak/Aronow combination, as specifically combined above, discloses the method of claim 8 but appears to be silent regarding wherein the cognitive computing system, based on the prediction of the patient ADR for the patient, automatically generates a treatment recommendation that is output to a medical practitioner based on an evaluation of the other patient EMR data by the cognitive computing system, and the patient model.
Nevertheless, Aronow teaches ([0085]) teaches that it was known in the healthcare informatics art for a mapping engine to generate a drug recommendation table for a particular combination of mapped factors (where the mapped factors are considered a “patient model” as [0082] discusses how the factors including e.g., age, gender, underlying indications, etc.) and to output results to medical practitioners via a user interface 32 (Figure 1 and [0062]) ([0135] discusses how the invention can be used by researchers, pharmaceutical companies, and clinical research organizations) which would necessarily facilitate improved patient outcomes by recommending drugs with reduced likelihood of associated adverse events.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cognitive computing system to have automatically generated and outputted a treatment recommendation to a medical practitioner based on the patient ADR prediction and evaluation of other patient EMR data and the patient model in the system of the Tatonetti/Gogolak/Aronow combination as taught by Aronow to facilitate improved patient outcomes by recommending drugs with reduced likelihood of associated adverse events.

Claim 18 is rejected in view of the Tatonetti/Gogolak/Aronow combination as discussed above in relation to claim 8.

wherein the cognitive operation is a treatment recommendation operation that provides an output of a treatment recommendation to a medical practitioner based on an evaluation of the EMR data by the cognitive computing system, and the patient model.
Nevertheless, Aronow teaches ([0085]) that it was known in the healthcare informatics art for a mapping engine (“cognitive system”) to generate a drug recommendation table for a particular combination of mapped factors (where the mapped factors are considered a “patient model” as [0082] discusses how the factors including e.g., age, gender, underlying indications, etc.).  Aronow also discloses outputting results to medical practitioners via a user interface 32 (Figure 1 and [0062]) ([0135] discusses how the invention can be used by researchers, pharmaceutical companies, and clinical research organizations) which would necessarily facilitate improved patient outcomes by recommending drugs with reduced likelihood of associated adverse events.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cognitive operation to have been a treatment recommendation operation that provides an output to a medical practitioner based on an evaluation of the other patient EMR data and the patient model in system of the Tatonetti/Gogolak/Aronow combination as taught by Aronow in order to facilitate improved patient outcomes by recommending drugs with reduced likelihood of associated adverse events.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686